Watson, C. J.
The only question presented is as to the construction of section 4824 of the Public Statutes, now section 5623 of the General Laws, which reads:
“If another state or country imposes upon or requires of a domestic insurance company or its agents doing business therein, fee's, fines, penalties, deposits, obligations or prohibitions exceeding those imposed by this State upon or required of foreign insurance companies doing business herein, an insurance company organized under the laws of such other state or country and its agents doing business in this State shall be subject to the fees, fines, penalties, deposits, obligations or prohibitions similar to those so imposed in such other state or country; * * * *”
The plaintiff claims that if this section of the statute is to stand, it must be construed as applicable in its retaliatory operation, not to insurance companies generally, regardless of the lines of business in which they are engaged, but to insurance companies doing like lines of business; in other words, that the retaliatory operation must be according to classification. While the defendant claims that the true intent and purpose of the General Assembly was to make the maximum fee, etc., imposed upon any Vermont insurance company by an other state, the fee, etc., to be imposed upon all insurance companies of the same state, doing business in Vermont.
*394The law of this section was first enacted as No. 115 of the Acts of 1888. The legislative history of this enactment may be referred to for aid in arriving at the intent and purpose of the lawmakers as expressed in the Act. Town School Dist. of Brattleboro v. School Dist. No. 2, 72 Vt. 451, 48 Atl. 697; Lapina v. Willimis, 232 U. S. 78, 34 Sup. Ct. 196, 58 L. ed. 515. The original bill, as introduced, had reference to life insurance companies only; and the fees, etc., to be imposed upon or required of a foreign life insurance company and its agents while doing business in this State, were “the same” as were imposed upon or required of a domestic life insurance company while doing business in the state or country, under whose laws such foreign life insurance company was created, in case they be more in amount or at a greater rate than those required by other provisions of law of this State. By amendments the bill, as it became a law, had reference to "any insurance company," and the fees, etc., to be imposed upon or required of any insurance company coming from another state or country, and its agents, doing business in this State, were fixed as “similar” to those imposed in such other state or country upon any domestic insurance company, while doing business therein, in ease, etc.
It is matter of common knowledge that there are several general classes of insurance. The word “similar” is defined (Webster’s Internal Dict.) as “nearly corresponding; resembling in many respects; somewhat alike; having a general likeness. ’ ’ It is to be noticed that as thus defined, it has not the significance of “the same,” identical. The statute under consideration contemplates reciprocal relations founded upon consent which is implied from comity between the states and the absence of prohibition. In permitting foreign corporations to do business in this State, the permission may be granted under such conditions and regulations as the State shall impose, not thereby affecting matters of a federal nature. Cook v. Howland, 74 Vt. 393, 52 Atl. 973, 59 L. R. A. 338, 93 Am. St. Rep. 912. The license, and renewals thereof, granted to the plaintiff prior to the bringing of this bill, were under the provisions of P. S. 4764 (now G. L. 5554), for each of which, extending until the first day of April thereafter, the company was required to pay the insurance commissioner five dollars. The excess of this sum can be collected of the plaintiff only under the provisions of the retaliatory statute in question. It seems pretty clearly to have been the in*395tention of the Legislature, when this statute is applicable, to return like for like — to treat an insurance company coming from another state or country, to do business here, the same as such a company from this State is treated in such other state or country, while doing business there. So long as the provisions of the original bill related solely to life insurance companies, the amount of the fees, etc., was aptly fixed as “the same. ” And yet it was fixed by classification, for no two insurance companies ’even of the same class are identical, they have but a general likenéss, and are therefore only similar. Were the law in terms to impose the same fees, etc., upon “similar insurance companies,” there should seem to be no doubt as to the meaning intended ; and yet, as the law was passed, and as it now is, broad enough to bring within its provisions all insurance companies, we think the same idea of classification obviously flows out of the nature of the purpose to be accomplished, and that the word “similar,” in the connection of its use, carries with it this basic idea, and that such was the intention.
Therefore, by the law of the section of the statute in question, when applicable, the fees, etc., which shall be imposed upon or required of an insurance company organized under the laws of another state or country and its agents doing business in this State, shall correspond in amount to the fees, etc., imposed by such other state or country upon an insurance company of the same classification, incorporated in this State, or its agents, doing business in such other state or country.
According to the allegations in the bill, the plaintiff is not of the same classification as the National Life Insurance Company of this State, and is nowhere engaged in doing life insurance business. It is engaged exclusively in the classes of insurance business specified in section 174 of the Maryland statute set forth in the statement of the case; and the law of that section is that no license fee shall be required of or collected from any insurance company, corporation or association chartered, incorporated or organized under the laws of any other state of the Union, as a condition of granting to such company, corporation or association, a license to carry on any of the classes of insurance business specified therein. It follows that the insurance commissioner is not authorized by the provisions of section 4824 of the Public Statutes (G. L. 5623) to collect from the plaintiff the additional fee demanded of it for doing business in this State.

*396
Decree reversed, demurrer overruled, bill adjudged sufficient, and cause remanded.